Title: To John Adams from John Avery, 6 June 1788
From: Avery, John
To: Adams, John


          
            Commonwealth of Massachusetts—Council Chamber Boston June 6th: 1788
            Sir,
          
          Agreeably to the directions of the two branches of the General Court I have the honor to inform you that you have been this day elected a Delegate from this Commonwealth to serve in the Congress of the United States for one year to commence on the first Monday of November next
          I am, / With great Esteem & Respect / Your Honor’s / Very hb̃le Servt.
          
            John Avery jun Secy:
          
        